DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tain (US 2005/0171636A1).
Regarding claim 1, Tani discloses a vacuum cleaner comprising (Tani [0006]): 
a main body (Tani [Figure 4]); 
a travel driving part configured to allow the main body to travel (Tani [Figure 4]: 3 and 4 wheels as traveling part); 
a cleaning unit configured to perform cleaning (Tani [Figure 4]: 6 as the cleaning unit); 
a memory configured to store map data (Tani [0026]: “map information stored in the map information memory 41 is updated at all times during a cleaning operation”);  

an information acquisition part configured to acquire information on a plurality of cleaning areas from an outside (Tani [0021]: “the robot cleaner 1 communicates with the 
a discriminating part configured to discriminate the plurality of cleaning areas from the map data stored in the memory, on a basis of the information acquired by the information acquisition part (Tani [0026]: “The map information stored in the map information memory 41 is updated at all times during a cleaning operation so that the robot cleaner 1 carries out the cleaning operation while reading the updated map information”) disclosing the robot travels via continuously updated map, i.e. setting a cleaning area, and see [0022], disclosing the map includes obstacles encounters such that the robot will not travel over obstacles, i.e. the main body will not be allowed in obstacle areas; and 
a travel controller configured to control driving of the travel driving part to make the main body autonomously travel in each of the cleaning areas discriminated by the discriminating part (Tani [0031]: “six remote controllers 60 "No. 1" to "No. 5" and "END" are… to guide the robot cleaner 1 to the respective rooms so that the robot cleaner 1 cleans the respective rooms in user-selected cleaning modes” where “remote controller” reads on travel controller.  


Regarding claim 2, Tani discloses the vacuum cleaner according to claim 1, wherein 
the information on each of the plurality of cleaning areas acquired by the information acquisition part includes information for identifying each of the cleaning areas (Tani [0034]: “the robot cleaner 1 creates the map information in regard to already cleaned areas based on output signals of the respective sensors, and stores the map information in the map information memory” where “robot cleaner 1” reads on information acquisition part).  


Regarding claim 3, Tani discloses the vacuum cleaner according to claim 2, wherein 
the discriminating part discriminates a cleaning area of the main body positioned currently, on the basis of the information acquired by the information acquisition part (Tani [Figure 8] “No Cleaning” in dressing room and rest room).  


Regarding claim 4, Tani discloses the vacuum cleaner according to claim 2, wherein 
the travel controller sets an order of traveling in the cleaning areas to make the main body travel, on a basis of 36an order in the cleaning areas included in the information 


Regarding claim 5, Tani discloses the vacuum cleaner according to claim 2, 
wherein 
the travel control part sets an order of traveling in the cleaning areas to make the main body travel, in the cleaning areas identified on the basis of the information acquired by the information acquisition part (Tani [0036]: “the cleaning modes by means of the remote controllers provided for the respective rooms, a user can cause the robot cleaner 1 to be successively and effectively guided into the rooms so as to clean the rooms in the modes selected for the respective rooms while autonomously moving in the rooms”).  


Regarding claim 6, Tani discloses the vacuum cleaner according to claim 1, wherein 
the travel controller sets a cleaning area not allowing the main body to travel in the cleaning areas identified on the basis of the information acquired by the information acquisition part (Tani [0026] disclosing the robot travels via continuously updated map, i.e. setting a cleaning area, and see [0022], disclosing the map includes obstacles encounters such that the robot will not travel over obstacles, i.e. the main body will not be allowed in obstacle areas).  


Regarding claim 7, Tani discloses the vacuum cleaner according to claim 1, wherein 
the information acquisition part is a communication part configured to communicate with an external apparatus (Tani [0021]: “A robot cleaner 1…comprises… a wireless communication module 25 and an infrared communication module 27 (communication means)… the robot cleaner 1 communicates with the respective remote controllers 60 so that it is guided into selected rooms or cleaning areas to clean the rooms in selected cleaning modes while autonomously moving in the rooms” where “remote controllers” reads on external apparatus and “robot cleaner 1” reads on information acquisition part).  




Regarding claim 9, Tani discloses the vacuum cleaner according to claim 1, wherein 
the information acquisition part acquires, from an identifier attached in a cleaning area, the information on the cleaning area (Tani [Abstract]: “The remote controllers are placed on a corridor in the vicinity of the entrances of rooms…The robot cleaner communicates with each of the remote controllers to obtain the information while autonomously moving around. Based on the information, the robot cleaner selects a room and a cleaning mode, enters the selected room to clean the room in the selected cleaning mode. After cleaning the room, the robot cleaner moves to the corridor and thereafter communicates with a next remote controller to repeat the above process” where “remote controllers” reads on identifier and “robot cleaner” reads on information acquisition part).  


Regarding claim 10, Tani discloses the vacuum cleaner according to claim 9, wherein 37
the main body enters and exits from the cleaning area through an entrance position, and the identifier is attached to the entrance position (Tani [0031]: “six remote controllers 60 "No. 1" to "No. 5" and "END" are placed on the corridor in the vicinity of the entrances of rooms”).  


Regarding claim 11, Tani discloses the vacuum cleaner according to claim 10, wherein 
the identifier is further attached in a connecting area connecting cleaning areas different from each other (Tani [0033]: “remote controllers "NO. 1" to "No. 5" and "END" are placed on e.g. the walls of the corridor in the vicinity of the entrances of a Japanese room, a living room, a dining kitchen (DK), a dressing room, and a rest room, and in the vicinity of stairs” where “corridor” reads on connecting area).



the identifier is attachable and detachable (Tani [0010]: “the remote controllers are arranged so that a user can operate them to designate the room numbers and the cleaning modes desired for the rooms…by only selecting e.g. the desired cleaning modes by means of the remote controllers for the respective rooms…[0011] Preferably, the remote controllers are placed on a corridor in the vicinity of entrances of the respective rooms” where “remote controllers” reads on identifiers. It is implied that if the remote controllers are “arranged/placed” in the vicinity of a variety of rooms, then it can also be removed/change to different rooms in the house therefore it would be considered attachable and detectable. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically, Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/HUSHMEEN J KHAN/Examiner, Art Unit 3664               

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664